Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This communication is in response to Applicant’s Remarks filed 11/10/2021. Claims 1-6, 10-16 and 20 are amended. Claims 7-9 and 17-19 are canceled. Claims 21-23 are new. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Jake Mangan on 12/13/2021. 
The application has been amended as follows: 

1. (Currently Amended) A method comprising: 
transmitting, by a wireless device and to a base station, a capability message indicating a physical uplink control channel (PUCCH) switching capability of the wireless device; 
receiving,based on the PUCCH switching capability, one or more messages comprising configuration parameters of a first PUCCHPUCCH of a cell group; 
(DCI) indicating a downlink transmission of a transport block
selecting, a field of the DCI, a PUCCH from PUCCH and the secondPUCCH of the same cell group; and 
transmitting a hybrid automatic repeat request (HARQ) feedback for the transport block via the selectedPUCCH.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Since there is no mention of beams or beaming in the Applicant’s Specification, the capability message transmitted by the UE is being interpreted at face value as a message sent explicitly. The Instant Invention is directed towards a sequence of exchanges between an UE and base station for selecting one of two PUCCH channels for transmitting uplink HARQ. None of the cited prior art teaches this particular sequence of exchanges.

Allowable Subject Matter
Claims 1-6, 10-16, 20-23 renumbered as claims 1-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/B.M./Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415